1 PG&E Corporation Exhibit99.2 Pacific Gas and Electric Company Fixed-Income Presentation Christopher P. Johns, CFO, PG&E Corporation September 7, 2007 New York, NY 2 Cautionary Statement Regarding Forward-LookingInformation This presentation contains forward-looking statements regarding management’s guidance for PG&E Corporation’s 2007 and 2008 earnings per share from operations, targeted average annualgrowth rate for earnings per share from operations, as well as management’s projections regarding Pacific Gas and Electric Company’s (Utility) capital expenditures, rate base and rate basegrowth, future electricity resources, renewable energy resources, and financing activity. These statements are based on current expectations and various assumptions which managementbelieves are reasonable, including that substantial capital investments are made in Utility business over the 2007-2011 period, Utility rate base averages $17 billion in 2007 and $18.7 billion in2008, that the Utility earns at least its authorized rate of return on equity, and that the Utility’s ratemaking capital structure is maintained at 52 percent equity. These statements andassumptions are necessarily subject to various risks and uncertainties, the realization or resolution of which are outside of management's control. Actual results may differ materially. Factorsthat could cause actual results to differ materially include: • the Utility’s ability to timely recover costs through rates; • the outcome of regulatory proceedings, including ratemaking proceedings pending at the California Public Utilities Commission (CPUC) and the Federal Energy RegulatoryCommission; • the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets; • the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts of terrorism, and other events or hazardsthat could affect the Utility’s facilities and operations, its customers, and third parties on which the Utility relies; • the potential impacts of climate change on the Utility’s electricity and natural gas business; • changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes intechnology including the development of alternative energy sources, or other reasons; • operating performance of the Utility’s Diablo Canyon nuclear generating facilities (Diablo Canyon), the occurrence of unplanned outages at Diablo Canyon, or the temporary orpermanent cessation of operations at Diablo Canyon; • the ability of the Utility to recognize benefits from its initiatives to improve its business processes and customer service; • the ability of the Utility to timely complete its planned capital investment projects; • the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; • the impact of changing wholesale electric or gas market rules, including the California Independent System Operator’s new rules to restructure the California wholesale electricitymarket; • how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; • the extent to which PG&E Corporation or the Utility incur costs and liabilities in connection with pending litigation that are not recoverable through rates, from third parties, or throughinsurance recoveries; • the ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit; • the impact of environmental laws and regulations and the costs of compliance and remediation; • the effect of municipalization, direct access, community choice aggregation, or other forms of bypass, and • other risks and factors disclosed in PG&E Corporation’s and the Utility’s SEC reports. 3 Business Unit 2006 RateBase ($B) Regulation Electric and gas distribution $10.3 CPUC Electric generation $1.8 CPUC Gas transmission $1.5 CPUC Electric transmission $2.3 FERC PCG Total Business $15.9 85% CPUC/15% FERC Pacific Gas and Electric Company (PG&E) • $12.5 B in Revenues • $34.8 B in Assets • 5.1 MM Electric/4.2 MM Gas Customers • $16 B Market Capitalization 4 We act with integrity and communicate honestly and openly. We are passionate about meeting our customers’ needs and delivering for our shareholders. We are accountable for all of our own actions: these include safety, protecting the environment, and supporting our communities. We work together as a team and are committed to excellence and innovation. We respect each other and celebrate our diversity. Theleadingutility in theUnited States Delighted Energized Rewarded customers employees shareholders Our values Operational excellenceTransformation Our strategies Our goals Our vision PG&E Vision 5 Our Business Strategy • Competitive customer focus • Operational excellence • Regulatory alignment • Environmental leadership • Community involvement 6 Regulated Business Drivers • Statewide Energy Strategy ­ California Energy Action Plan ­ Renewable Portfolio Standard ­ AB32 Greenhouse Gas Legislation • Constructive Regulatory Environment ­ Decoupling/Balancing Account Treatment ­ Purchased Power and Fuel Costs Pass-Through ­ Pre-Approved CapEx 7 Investment Driver Cap Ex Example Projects Electric GenerationResources ~$1.3 Billion • Gateway Generation Station • Humboldt • Colusa Electric and Gas DeliverySystem ~$7 Billion • Distribution Maintenance and Upgrades • McDonald Island Gas Storage Pipeline • New Customer Connections • AMI Electric Transmission > $3 Billion • Central California Clean Energy Transmission (Midway - Gregg) • System Automation • Line Upgrades for Renewables 2007-2011 CapEx totals more than $14 B ($2.8 B/yr.) Capital Expenditures Drive Core Growth 8 Capital Expenditures ($MM) Common Plant Gas Trans. Electric Trans. Generation Distribution Chart Key 0 $1,000 $2,000 $3,000 2007 2008 2009 2010 2011 $3,200 $3,200 $2,500 $3,100 $2,200 Capital Expenditure Outlook 9 * Projected 2007-2011 rate base is not adjusted for the impact of the carrying cost credit that primarily results fromthe second series of the Energy Recovery Bonds. Earnings will be reduced by an amount equal to the deferred taxbalance associated with the Energy Recovery Bonds regulatory asset, multiplied by the utility's equity ratio and by itsequity return. The carrying cost credit declines to zero when the taxes are fully paid in 2012. Rate Base Growth 10 *Reg G reconciliation to GAAP for 2006 EPS from Operations and 2007 and 2008EPS Guidance available in Appendix and at www.pge-corp.com EPS from Operations* EPS Guidance EPS from Operations*: 2007 guidance of $2.70-$2.80 per share 2008 guidance of $2.90-$3.00 per share 8% 11 California Energy Policy PG&E’s resource investment strategy is aligned withCalifornia’s Energy Action Plan “preferred loading order”: 1. Energy Efficiency 2. Demand Response 3. Renewable Resources 4. Distributed Generation 5. Conventional Resources 12 Over the past 30 years, California per capita energy use has remained relativelyflat compared to the 50% increase in U.S. per capita energy use. Source: California Energy Commission California’s Success With Energy Efficiency - 2,000 4,000 6,000 8,000 10,000 12,000 14,000 1960 1965 1970 1975 1980 1985 1990 1995 2000 US CA Western Europe 13 Changing Legislative Environment for GHG Recent greenhouse gas legislation: • California global warming legislation enacted in 2006 • Federal legislation expected in 2 to 4 years PG&E supports: • Mandatory market-based approach • Encouraging early action toward goals before full regulatoryimplementation • Recognition of prior actions • Pursuit of all cost-effective reductions in greenhouse gases • International cooperation 14 * Comparison companies selected by Innovest. Data include emissions of regulated and unregulated plants.2004 is the most recent data available. 2missions and Emission Rates* Source: Innovest Relative CO2 Emissions Rates - Generation 15 Industry Leadership and Emerging Growth PG&E is looking ahead to the future of utility services • Clean/renewable fuel technologies • Smart Energy Web • Plug-in anywhere technologies • Sustainable Energy Communities 16 Rating Agency Outlook • Current Ratings ­ Utility issuer rating: BBB+(1) / Baa1(2) ­ Utility unsecured debt: BBB+(1) / Baa1(2) ­ Utility short-term rating: A2 / P2 • Average Utility Metrics (2007-2011)(3) ­ S&P Business Profile Rating: 5 ­ Total Debt to Capitalization (EOY): 53.6% ­ Funds from Operations Cash Interest Coverage: 5.1x ­ Funds from Operations to Average Total Debt: 22% (1) S&P upgraded the Utility to BBB+ from BBB on May 31, 2007 (2) Moody’s placed the Utility’s rating under review for possible upgrade on April 9, 2007 (3) Metrics include debt equivalents for long-term power purchase contracts 17 Recent and Projected Financing Activity 2007: • Utility issued $700 million senior unsecured bonds due 2037 in March • Utility bank revolver extended to 2012 and upsized by $650 million to $2billion (replaced asset-backed CP program) • Extended $200 million Holding Company bank revolver to 2012 Projected: • Utility plans to issue approximately $250-350 million of senior unsecureddebt in the fourth quarter of 2007 • Additional long-term debt necessary to fund CapEx plans § Annual issuance of approximately $1 billion in 2008-2011 18 (1) The amounts shown for borrowings outstanding, commercial paper outstanding, and cash have fluctuated since June 30, 2007 in light of recentchanges in the credit and commercial paper markets, although the current overall liquidity remains consistent with the June 30, 2007 level. (2) Borrowing capacity under the commercial paper program is $1.75 billion. Liquidity ProfileAs of June 30, 2007 19 Appendix September 7, 2007 New York, NY 20 Issue Size (MM) Coupon Issue Date Maturity Date Tax Status Senior Note $600 3.60% 3/23/2004 3/01/2009 Taxable Senior Note $500 4.20% 3/23/2004 3/01/2011 Taxable Senior Note $1,000 4.80% 3/23/2004 3/01/2014 Taxable Senior Note $3,000 6.05% 3/23/2004 3/01/2034 Taxable Senior Note $700 5.80% 3/13/2007 3/01/2037 Taxable PC1996 A $200 5.35% 5/23/1996 12/01/2016 Tax-exempt (AMT) PC1996 C $200 Variable rate 5/23/1996 11/01/2026 Tax-exempt PC1996 E $165 Variable rate 5/23/1996 11/01/2026 Tax-exempt PC1996 F $100 Variable rate 5/23/1996 11/01/2026 Tax-exempt PC1997 B $149 Variable rate 9/16/1997 11/01/2026 Tax-exempt (AMT) PC2004 A-D $345 4.75% 6/29/2004 12/01/2023 Tax-exempt (AMT) PC2005 A-B $149 Auction-rate 5/24/2005 11/01/2026 Tax-exempt (AMT) PC2005 C-D $160 Auction-rate 5/24/2005 12/01/2016 Tax-exempt (AMT) PC2005 E-F $100 Auction-rate 5/24/2005 11/01/2026 Tax-exempt PC2005 G $45 Auction-rate 5/24/2005 12/01/2018 Tax-exempt AMT: Subject to alternative minimum tax Pacific Gas and Electric CompanyLong-Term Debt Portfolio ($7.4 Bn) 21 Issue Size (MM) Coupon Issue Date MaturityDate ConversionPrice Shares ConvertibleSubordinatedNote $280 9.50% 06/25/2002 06/30/2010 $15.0873 18,558,059 • The convertible notes can be converted into PG&E Corporation common shares at theconversion price of $15.0873 per share at any time prior to the close of business onJune 29, 2010 • Based upon the current stock price, PG&E expects full conversion of the notes tocommon shares prior to the maturity date PG&E CorporationLong-Term Debt Portfolio 22 Long-Term Debt Maturity Schedule 23 (1) PG&E Corporation and Pacific Gas and Electric Company (2) Fixed-floating mix is 80.1% / 19.9% if $577 million of commercial paper outstanding on June 30, 2007 is included. Debt Profile(1) 24 Ratemaking Projected Test Year w/ Attrition adjustments Rate Base Net Plant (in service) - deferred taxes from accelerated depreciation +/- net working capital (may exclude many balance sheet assets or liabilities) Balancing Accounts • Cost of procuring energy • Sales volume • Selected other elements of operating costs such as energyconservation programs Ratemaking Summary 25 * 2008 to 2011 estimates are based on forecasted construction schedules andadditional contracted resources Projected Deliveries Plus Contracts* 2006 deliveries comprised of: Renewable Portfolio Standard target is 20% by 2010 Renewable Resource Procurement 26 Facility Size (MW) Status Target Operational Date Gateway 530 broken ground 2009 Humboldt Bay 163 permitting 2009 Colusa 657 permitting 2010 Total 1,350 PPAs Counterparty/Facility Size(MW) Target OperationalDate Contract Term(years) Calpine Hayward 601 2010 10 EIF Firebaugh 399 2009 20 Starwood Firebaugh 118 2009 15 EIF Fresno 196 2009 20 Tierra Energy Hayward 116 2009 20 Total 1,430 New Generation Resources: Utility-Owned &Conventional Power Purchase Agreements 27 *Over 20% of total retail sales expected to be eligible renewable resources coming fromutility-owned, QFs, Irrigation Districts, and other sources. ** May include utility-owned resources. * Approximately 13% of total retail sales expected to be eligible renewable resourcescoming from utility-owned, QFs, Irrigation Districts and other sources. 2007 Projected Sources of Energy 85,500 GWh 2012 Projected Sources of Energy 89,900 GWh • Energy efficiency expected to meet half of future load growth • Growth in renewable resources and resources with operating flexibility • Growth in utility ownership Long-Term Electric Resources 28 2006 * Earnings per share from operations is a non-GAAP measure. This non-GAAP measure is usedbecause it allows investors to compare the core underlying financial performance from one period toanother, exclusive of items that do not reflect the normal course of operations. 2006 EPS - Reg G Reconciliation EPS on an Earnings from Operations Basis* $2.57 Items Impacting Comparability: Scheduling Coordinator Cost Recovery 0.21 Environmental Remediation Liability (0.05) Recovery of Interest on PX Liability 0.08 Severance Costs (0.05) EPS on a GAAP Basis $2.76 29 EPS Guidance - Reg G Reconciliation 2007 Low High EPS Guidance on an Earnings from Operations Basis* $2.70 $2.80 Estimated Items Impacting Comparability 0.00 0.00 EPS Guidance on a GAAP Basis $2.70 $2.80 2008 Low High EPS Guidance on an Earnings from Operations Basis* $2.90 $3.00 Estimated Items Impacting Comparability 0.00 0.00 EPS Guidance on a GAAP Basis $2.90 $3.00 * Earnings per share from operations is a non-GAAP measure. This non-GAAP measure is used because it allows investorsto compare the core underlying financial performance from one period to another, exclusive of items that do not reflect thenormal course of operations.
